Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the species if antibody with glycosylation at an N-Glycosylation site to an antibody light chain affinity ligand, galactosyltransferase and sialyltransferase and full-length antibody in the reply filed on 11/10/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Note that upon further consideration, that the species requirement of enzymes GalT1 and ST6 or galactosyltransferase and sialyltransferase is withdrawn.
Claims 1-2, 11-16 and 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/10/2021.
	Claims 3-4, 6-10 and 17-19 are under consideration in the instant Office Action.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a 
The information disclosure statement filed 11/10/2021 fails to fully comply with 37 CFR 1.98(a)(3) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each patent listed that is not in the English language. The citation has therefore been lined through and has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 requires that the step of applying includes a solution that comprises the first and second glycosylation modifying enzyme. This is not further limiting because claim 17 depends from independent claim 3 which already had .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4, 6-10 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. A.	Written Description
Claims 3-4, 6-10 and 17-19 are directed to a method for the enzymatic production of a glycosylation modified antibody comprising applying a solution comprising an 
The Court of Appeals for the Federal Circuit has recently held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993).  To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these (paraphrased from Enzo Biochemical).
University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lily and Enzo Biochemical to methods of using products, University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrase above).
Thus, the claims are drawn to a method for the enzymatic production of any  glycosylation modified antibody derived from any sources having any structural feature, comprising incubating any first antibody affinity ligand-bound monoclonal antibody having any structure with a glycosylation at any N-glycosylation site with any first enzyme derived from any unknown sources having any structural feature and having glycosylation activity, for a time sufficient and under conditions suitable to modify the glycosylation at the N-glycosylation site thereby producing any first modified antibody,   incubating the first modified antibody in solution with any second enzyme derived from any unknown sources having any structural feature, for a time sufficient and under conditions suitable to modify the glycosylation at the N-glycosylation site of the first modified antibody thereby producing the glycosylation modified antibody, and separating the glycosylation modified antibody, wherein the enzymes are any galactosyltransferase and any sialyltransferase (for claim 7) includes β4GalT1 and ST6 (claims 8-10) derived from any sources having any structure, i.e. claims are drawn to using any enzyme for glycosylation of N-glycosylation site of any antibody using any sugar residue, wherein the enzymes includes galactosyltransferase or sialyltransferase, which are derived from many unknown sources and many mutants, variants, and fragments thereof, which can have wide variety of unknown structures. As such the claims since function is a vague concept. This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polypeptides do not necessarily share the same function and many functionally similar proteins will have little or no structural homology to disclosed proteins. For example, proteins having similar structure have different activities (structure does not always correlate to function); Witkowski et al., 1999 (IDS) teaches that one conservative amino acid substitution functionally similar molecules have different structures; Kisselev 2002 (IDS 11/10/2021) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures.
Claims are drawn to very broadly any enzyme for glycosylation derived from any unknown sources having any structural feature or any galactosyltransferase includes  β4GalT1 or any sialyltransferase enzymes includes ST6 derived from any unknown sources having any structural feature that encompasses many mutants, variants, and fragments thereof, which can have wide variety of unknown structures, wherein the enzymes,  galactosyltransferase includes β4GalT1 or sialyltransferase includes ST6 enzymes has glycosylation activity, whose structures are not fully described in the specification. No information, beyond the characterization of enzymes, galactosyltransferase includes β4GalT1 or sialyltransferase includes ST6 enzymes derived from any unknown sources having any structural feature has been provided, which would indicate that applicants had possession of the claimed genus. The specification does not contain sufficient disclosure of the structure with function of all the enzymes, galactosyltransferase, β4GalT1 or sialyltransferase, ST6 enzymes or proteins within the scope of the claimed genus. The genus of enzymes, galactosyltransferase or sialyltransferase enzymes claimed is a large variable genus including many mutants, variants and fragments thereof, which can have wide variety of structures. Therefore, many structurally unrelated enzymes, galactosyltransferase or sialyltransferase enzymes within the scope of these claims. The specification discloses the structure of only few 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4, 6-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tayi et al.  WO 2015/123754 (IDS 2/17/2020, #58) in view of Eifler et al., 2014 (instant PTO-892).
Tayi teaches a method for enzymatically modifying of an Fc region of an affinity in-vitro modification of N-glycan of antibodies, which was conducted by bound antibodies to an affinity ligand, where HP spin-trap Protein A column was used (see, page 33) for in vitro modification of N-glycan of the antibodies,  wherein a reaction mixture, containing specific enzymes, which were added as discussed above, i.e. galactosyltransferase or sialyltransferase enzyme was added to the column sequentially with a step of washing to remove unbound chemicals and enzymes,  releasing enzymes to collect for reuse, with nucleotide sugars (activated sugar) and cofactors and the column were incubated at 37oC for a specific time period 

    PNG
    media_image1.png
    709
    1570
    media_image1.png
    Greyscale

While Tayi teaches using an antibody ligand bound to a solid phase, and teaches that any ligand that has affinity towards antibodies can be used for these methods (see rd and 4th paragraph), Tayi does not teach using an antibody light chain affinity ligand bound to the solid phase as required in instant claim 3. 
Eifler teaches a novel affinity chromatography resin for the platform purification of lambda Fabs (see abstract; lambda refers to one of the two isoforms (kappa and lambda) light chain of an antibody). Eifler teaches that Protein A chromatography while effective for the purification of many antibodies is not effective for the purification of human Fabs (see page 1311). Eifler teaches that the constant domain of the kappa and lambda light chain help produce the LambdaFabSelect and KappaSelect affinity ligands for a generic approach for the purification of any type of antibody format carrying a constant human light chain (see page 1312, paragraph spanning 1st and 2nd column) and meets the requirement of the antibody light chain affinity ligand of instant claim 3. Eifler does not teach the glycosylation method of the instant claims.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Tayi and Eifler. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Tayi already teaches the glycosylation method of the instant claims and also teaches that any ligand that has affinity towards antibodies can be used for these methods (see page 25, 3rd and 4th paragraph). Therefore, one of ordinary skill in the art would be motivated to modify the affinity ligand and use the antibi light chain affinity ligand taught by Eifler since Eifler teaches that these affinity ligands are better at capturing a wider range of antibodies in comparison the other ligand already being used the purification method. Further, the methods may be modified to determine the best time for incubation with the enzymes and in what order because optimization is a matter  It is well established that merely selecting proportions, ranges and modifying the process conditions such as temperature, reaction time and concentration as well as process steps is not a patentable modification absent a showing of criticality (In re Aller, 220 F.2d, 454, 105 U.S.P.Q 233 C.C.P.A, 1995 and In re Becket, 33 U.S.P.Q 33, C.C.P.A, 1937 and In re Russell, 439 F. 2d 1228, 169 U.S.P.Q. 426, C.C.P.A 1971). The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references Tayi successfully produced highly purified glycosylated antibody composition for treating cancer and immune disorders. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 3-4, 6-10 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-6, 8-23 of copending Application No. 16/447,110. Although the claims at issue are not identical, they are not the same method of for the enzymatic production of a glycosylation modified antibody comprising incubating an antibody light chain affinity ligand-bound monoclonal antibody with a glycosylation at a N-glycosylation site with a first and second enzyme having glycosylation activity, for a time sufficient and under conditions suitable to modify the glycosylation at the N-glycosylation site thereby producing a glycosylation modified antibody, and separating the glycosylation modified antibody. Therefore, the ‘110 claims anticipate the instantly claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 3-4, 6-10 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/447,106. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘106 claims the same method of for the enzymatic production of a glycosylation modified antibody comprising incubating an antibody light chain affinity ligand-bound monoclonal antibody with a glycosylation at a N-glycosylation site with a first and second enzyme having glycosylation activity, for a time sufficient and under conditions suitable to modify the glycosylation at the N-glycosylation site thereby producing a glycosylation modified antibody, and separating the glycosylation modified antibody. Therefore, the ‘106 claims anticipate the instantly claimed invention..


Conclusion
No claims are allowed.

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649